Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

      Allowable Subject Matter
3.	Claims 12-31 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claims 12-28
None of the prior art of record teaches or suggests an image forming apparatus comprising a main assembly including a force applying portion, a frame supporting a first photosensitive drum and including a first mounting portion, a first developing cartridge including a first developing roller and a first projection, the first developing cartridge being detachably mounted to the first mounting portion such that the first developing cartridge is movable relative to the frame between (i) a position where the first developing roller contacts the first photosensitive drum and the first projection is located in a first lower position and (ii) a position where the first projection is located in a first upper position above the first lower position, and a 
Claims 29-31
None of the prior art of record teaches or suggests an image forming apparatus comprising a main assembly including a force applying portion, a frame supporting a first photosensitive drum and including a first mounting portion, a first developing cartridge including a first developing roller and a first projection, the first developing cartridge being detachably mounted to the first mounting portion such that the first developing cartridge is movable relative to the frame between (i) a position where the first developing roller contacts the first photosensitive drum and the first projection is located in a first lower position and (ii) a position where the first projection is located in a first upper position above the first lower position; wherein the frame comprising (ii-a) a first contacting member contactable with the first projection and (ii-b) a first urging member configured to urge the first contacting member, the first contacting member is movable relative to the frame, the first contacting member being configured to hold the first projection in the first upper position in a state in which the frame is in the outside position, and the force applying portion is configured to contact the first developing cartridge such that the first projection being held in the first upper position by the first contacting portion is moved to the first lower position.

     

      Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-    Okabe et al. [7,756,443] disclose an image forming apparatus.
	    
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the


/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        01/16/21